In a proceeding under section 90 of the Judiciary Law, to discipline respondent, an attorney, motion to confirm reports of the Special Referee granted and reports eon Mined. The Special Referee has reported, inter alia, that ample evidence has been presented before him in support of charges that, in the course of presenting claims to insurance carriers for personal injuries sustained by certain named persons, respondent submitted or caused to be submitted to such insurance carriers: (a) written medical reports which were false, and known to respondent to be false; and (b) medical reports and purported medical bills from named doctors on behalf of certain clients, when respondent knew that the clients had not been examined or treated by the named doctors. Evidence was also submitted to the Referee which he considered sufficient to sustain charges that respondent on behalf of clients, had submitted to such insurance carriers written statements of such clients’ loss of earnings, which were false and known to respondent to be false. The learned Referee also reported that charges had been sustained by sufficient evidence that respondent had solicited the legal business of certain named persons; had procured retainers from them through such solicitation; and had uttered, forged or caused to be uttered and forged, letterheads of certain named persons and companies, which letterheads with fake statements thereon, were submitted or were intended to be submitted to insurance carriers. The Referee has recommended that respondent be disbarred. We are in accord with his conclusions, which are supported by substantial evidence, and approve his recommendation. Respondent is accordingly disbarred and his name is stricken from the roll of attorneys. Application by respondent to reopen the disciplinary proceeding, and to hold further hearings therein, denied. Nolan, P. J., Beldock, Ughetta, Christ and Brénnan, JJ., concur.